 Case 2:20-cv-02927-CBM-AS Document 37-1 Filed 05/12/20 Page 1 of 2 Page ID #:690
                        COUNTY OF VENTURA
                                                                                                            Mike Powers
                        COUNTY EXECUTIVE OFFICE                                                   County Executive Officer

  800 So. Victoria Ave., Hall of Administration, Ventura, CA 93009                                         Ashley Bautista
  http://www.ventura.org       http://www.vcnewschannel.com                                       Public Information Officer
                                                                                                      TEL: (805) 654-2640
  NEWS RELEASE
  FOR IMMEDIATE RELEASE
May 7, 2020

                                                          Stay Well VC
                                                Safely Reopening Ventura County

VENTURA, Calif. – The County of Ventura has reached an important milestone for our community, County and our
local economy. The Public Health Officer announced today a new modified Stay Well VC Health Order to align with
the State of California’s four-stage framework for reopening. The County will move forward with the State’s Stage
2 of reopening lower-risk businesses on May 8, 2020. This will allow retail businesses, such as clothing stores,
bookstores, sporting goods stores and florists, for example, to reopen with curb side delivery, as well as the related
manufacturing and supply chain businesses.

“We are at a turning point because of the community’s incredible compliance with social distancing and the
sacrifices of individuals and businesses. These efforts have saved lives, helped prevent the spread of the virus in
our community and put us in a position to move forward gradually and safely in reopening our economy. Our
ability to move forward is directly tied to our continuing commitment to physical distancing. With the issuance of
Dr. Levin’s new Stay Well VC Order, we will align even more closely with the Governor’s revised order because we
support the approach of evaluating businesses for reopening based on level of risk and we believe it will provide
greater clarity. The new local order will retain some aspects of our previous order in areas such as guidelines for
seniors and long-term care facilities,” said Mike Powers, County of Ventura CEO.

“Our community members have answered the call to stay well at home and thanks to them, we are in a position
to move forward. These actions have saved lives. It is critical that our community continues to use caution. The
virus is not gone. It is dangerous and poses a significant health risk. As we move into the next stage, we must do
so with great care. We must continue to practice social distancing and businesses must make modifications
needed to lower the risk of COVID-19 exposure,” said Public Health Officer Doctor Robert Levin.

The County has made progress in meeting the Governor’s requirements for moving forward. These steps have
included: hospital surge and personal protective equipment capacity; protection of high-risk patient populations:
seniors, long term care facility residents, homeless; contact tracing capacity and thoughtful data driven public
health guidance.

“The efforts to protect our community health and our local economy are aligned. Investing in these public health
steps will benefit the health of our community as well as our local economy. Until there is a vaccine, these are the
only tools we have to identify and prevent the spread of the virus in our community,” said Powers. “We have a
plan for verification and education under our Public Health Officer Doctor Robert Levin’s guidance to further
ensure our local businesses can reopen and do so safely. We have found almost universally that our local
businesses truly want to comply. Businesses and local business leaders with the Economic Development
Collaborative, Cities, Chambers, Women’s Economic Ventures and the Ventura County Economic Development
Association have come to the table in the spirit of compliance. They get it and want to make sure they protect
their employees and customers.”
 Case 2:20-cv-02927-CBM-AS Document 37-1 Filed 05/12/20 Page 2 of 2 Page ID #:691
                        COUNTY OF VENTURA
                                                                                                       Mike Powers
                        COUNTY EXECUTIVE OFFICE                                              County Executive Officer

  800 So. Victoria Ave., Hall of Administration, Ventura, CA 93009                                    Ashley Bautista
  http://www.ventura.org       http://www.vcnewschannel.com                                  Public Information Officer
                                                                                                 TEL: (805) 654-2640
  NEWS RELEASE
  FOR IMMEDIATE RELEASE




IMPORTANT MESSAGE FOR BUSINESSES PLANNING TO REOPEN

Before, reopening, all facilities must confirm the following:

    1. My business is in one of the designated industries permitted to reopen by the State of California & the
       VC Health Officer Order
    2. I have performed a detailed risk assessment of my business in accordance with state guidelines
    3. I have a written worksite-specific COVID-19 prevention plan and have posted it at my business
    4. I have implemented control and screening measures for my business
    5. I have implemented disinfecting protocols for my business in accordance with CA Department of Public
       Health guidance.
    6. I have trained employees on how to limit the spread of COVID-19 including how to screen themselves
       for symptoms
    7. I agree to have an on-duty employee responsible for monitoring compliance with my plan
    8. I have posted the compliance hotline flyer provided in a prominent location visible to the public and
       employees
    9. I have completed the attestation form on www.vcreopen.com


If you are a business that is already permitted to be open and in operation you are asked to review these
requirements and confirm that you have met these requirements by registering your business by May 18, 2020.

It is critical that employees needing to self-isolate because of COVID-19 are encouraged to stay home, with sick
leave policies to support that, to prevent further infection in the workplace.

More information about Stage 2: Lower-risk workplaces can be found at https://covid19.ca.gov/roadmap/.
